Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on July 20, 2022 as a reply to the non-final office action mailed on March 25, 2022.
No claim has been cancelled or added.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on July 20, 2922 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The rejection of claim 1 and its dependent claims under 35 U.S.C. 101 has been withdrawn in view of the amendment to the preamble of claim 1 that now recites “non-transitory computer-readable media”, which complies with 35 U.S.C. 101.
The rejection of claims under the double patenting rejection is maintained as Applicant has requested to hold the rejection in abeyance. 
The rejection of claims under 35 U.S.C. 102(a)(2) has been replaced with a new ground of rejection under 35 U.S.C. 103.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/145,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
16/154,495 (instant application)
16/154,491 (reference application)
1. Non-transitory computer-readable media having computer-executable instructions embodied thereon that when executed, provide a method for a decision support system for patients in labor using uterine activity forecasts, the method comprising:

receiving a plurality of uterine activity (UA) measurements for a patient in labor, the plurality of measurements being acquired over a time span and corresponding set of contractions experienced by the patient; 

constructing a time series from the plurality of UA measurements; 




based on the time series of UA measurements corresponding to the set of contractions, forecasting one or more future contractions to occur within a future time interval for the patient using a plurality of models, wherein each model within the plurality of models is trained to predict a UA feature value for each future contraction within the one or more future contractions; and 

based on the one or more future contractions that are forecasted, initiating a response action for the patient.
1. Computer-readable media having computer-executable instructions embodied thereon that when executed, provide a decision support system for patients in labor using uterine activity forecasts, the method comprising: 

receiving a plurality of uterine activity (UA) measurements for a patient in labor, the plurality of measurements being acquired over a time span; 


constructing a time series from the plurality of UA measurements;

training a plurality of models to predict future UA measurements in a future time interval; 

forecasting one or more contractions in the future time interval for the patient using a plurality of models and the time series of UA measurements, the plurality of models each being trained on the plurality of UA measurements for the patient to predict a set of UA measurements for the future time interval; and 


based on the one or more contractions that are forecasted, initiating a response action.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as unpatentable over Euliano et al. (U.S. 2011/0192398).
Regarding claim 1, Euliano disclosed computer-readable media having computer-executable instructions embodied thereon that when executed, provide a method for a decision support system for patients in labor using uterine activity forecasts (Euliano, Abstract and [0017, 0020]), the method comprising: 
receiving a plurality of uterine activity (UA) measurements for a patient in labor, the plurality of measurements being acquired over a time span and corresponding to a set of contractions experiences by the patient (Eulaino, [0054], “ An IUPC is placed into the uterus, alongside the fetus, to measure the pressure generated by uterine contractions”; [0049, 0054], “time history of contractions”)
constructing a time series from the plurality of UA measurements (Euliano, Fig. 11E); 
based on the time series of UA measurements corresponding to the set of contractions, forecasting one or more future contractions to occur within a future time interval for the patient using a plurality of models (Euliano, [0077, 0205-0226], “contraction timing prediction”), wherein each model within the plurality of models is trained to predict a UA feature value for each future contraction within the one or more future contractions (Euliano, Fig. 18 and [0204-0226] disclosed the process for extracting features and training neural network models to estimate/predict contraction onset); and 
based on the one or more future contractions that are forecasted, initiating a response action for the patient (Euliano, Abstract, “real-time prediction of contractions for the coordinated administration of analgesia such that the peak effectiveness of the analgesic coincides with the intermittent pain of labor”).
Regarding claim 2, Euliano disclosed the media of claim 1.
Euliano further disclosed
wherein the plurality of models comprise a first model trained to predict a duration of a future contraction, a second model trained to predict a peak value of the future contraction, and a third model trained to predict a length of time between contractions (Euliano, [0049, 0052, 0054, 0064], “determine, based on the clinical data, contraction onset, contraction frequency, contraction duration, contraction intensity, and the like”; Euliano, [0190], “a neural network (or other intelligence methods) system is provided to analyze EHG extraction operations output to determine IUP. According to the subject invention, a multi layer perceptron (MLP) can be used to estimate the IUP signal from the EHG, wherein the frequency information in the EHG from EHG extraction operations output is used”). 
Regarding claim 4, Euliano disclosed the media of claim 1.
Euliano further disclosed
 wherein each model within the plurality of models comprises a linear regression model (Euliano, [0020], “an obstetric analgesia system is provided that creates a reliable contraction signal that is communicated to the user, where the contraction signal informs the user of the onset of a contraction 10-20 seconds earlier than traditional uterine activity monitoring. In a related embodiment, advanced contraction signal processing and neural network detection is applied to data regarding uterine muscle activity”).  
Regarding claim 5, Euliano disclosed the media of claim 1.
Euliano further disclosed
wherein the method further comprises receiving reference data with UA measurements from a reference population and training each model with within the plurality of models on the reference data population (Euliano, [0207], “ A large database of EHG data from laboring women collected over the last several years (IRB 528-2003, n=500 to date) will be used to derive such algorithms and to assess their accuracy”).  
Regarding claim 6, Euliano disclosed the media of claim 1.
Euliano further disclosed
wherein the UA feature values predicted by the plurality of models are combined to forecast the one or more future contractions (Euliano, [0017] and [0208-0226]).  
Regarding claim 7, Euliano disclosed the media of claim 1.
Euliano further disclosed
 wherein the plurality of models are trained to identify contractions in the time series of the patient (Euliano, [0017] and [0208-0226]).  
Regarding claim 8, Euliano disclosed the media of claim 7.
Euliano further disclosed
 wherein contractions are identified when a UA value exceeds a peak threshold and either when UA values fall below a recovery threshold that is different than the peak threshold or when a predetermined duration has passed (Euliano, [0158], “The contraction detection algorithm operation relies on identifying those segments in the EHG results that have values exceeding a particular threshold level for a specified duration”).  
Regarding claim 9, Euliano disclosed the media of claim 1.
Euliano further disclosed
wherein the response action comprises one or more of: automatically generating and communicating an electronic notification to a caregiver of the patient (Euliano, [0020], “an obstetric analgesia system is provided that creates a reliable contraction signal that is communicated to the user, where the contraction signal informs the user of the onset of a contraction 10-20 seconds earlier than traditional uterine activity monitoring”); 
generating and providing a recommendation for increased monitoring of the patient ;modifying computer code executed in a healthcare software program for treating the patient; or scheduling healthcare resources for the patient (Euliano, claim, 7, “recommending, without clinician input, a time for administering the analgesic pain management means based on the predicted time of contraction onset”).
Claim 10 recites substantially the same subject matter as claims 1 and 2, in system form rather than media form; therefore claim 10 is rejected with the same rationale as claims 1 and 2.
Regarding claim 11, Euliano disclosed the system of claim 10.
Euliano further disclosed
wherein when the plurality of models are trained to identify contractions in the time series (Euliano, [0190], “a neural network (or other intelligence methods) system is provided to analyze EHG extraction operations output to determine IUP. According to the subject invention, a multi layer perceptron (MLP) can be used to estimate the IUP signal from the EHG, wherein the frequency information in the EHG from EHG extraction operations output is used”).  
Regarding claim 12, Euliano disclosed the system of claim 11.
Euliano further disclosed
 wherein contractions are identified when a UA value exceeds a peak threshold and either when UA values fall below a recovery threshold or when a predetermined duration has passed (Euliano, [0158], “The contraction detection algorithm operation relies on identifying those segments in the EHG results that have values exceeding a particular threshold level for a specified duration”).  
Regarding claim 13, Euliano disclosed the system of claim 12.
Euliano further disclosed
 wherein the predetermined duration is 40 seconds (Euliano, [0159] disclosed that “a contraction can be recognized if the duration of an EMG result is greater than a set period of time (i.e., 30 seconds)”; which would have made it obvious to one skilled in the art whether the threshold is 40 seconds or 30 seconds is an implementation choice). 
Regarding claim 14, Euliano disclosed the system of claim 12.
Euliano further disclosed
 wherein the recovery threshold and the peak threshold are updated periodically based on additional UA measurements received for the patient (Euliano, [0159], “the threshold for detection of contractions can change according to the signal level”).
Regarding claim 16, Euliano disclosed the system of claim 10.
Euliano further disclosed wherein the method further comprises determining fetal distress from the one or more contractions that are forecasted and wherein the response action comprises automatically generating and communicating an electronic notification to a caregiver of the patient (Euliano, [0088], “where maternal and/or fetal distress is identified, the system of the invention can automatically shut off analgesic delivery and sound an alarm to the user”).
Claim 17 recites substantially the same subject matter as claim 1, in method form rather than media form; therefore the rejection rationale for claim 1 can be applied to claim 17.  Furthermore, the “peak-over-threshold approach” recited by claim 17 is disclosed by Euliano in [0159], which states that “ a contraction can be recognized if the duration of an EMG result is greater than a set period of time (i.e., 30 seconds) and the amplitude is greater than a percentage over the threshold value”
Regarding claim 18, Euliano disclosed the method of claim 17.
Euliano further disclosed wherein the method further comprises training the plurality of models using reference data for a reference population (Euliano, [0207], “ A large database of EHG data from laboring women collected over the last several years (IRB 528-2003, n=500 to date) will be used to derive such algorithms and to assess their accuracy”).  
Regarding claim 19, Euliano disclosed the method of claim 17.
Euliano further disclosed wherein the adapted peak-over-threshold approach for identifying contractions comprises identifying a contraction when a UA value exceeds a peak threshold and either when UA values fall below a recovery threshold or when a predetermined duration has passed (Euliano, [0158], “The contraction detection algorithm operation relies on identifying those segments in the EHG results that have values exceeding a particular threshold level for a specified duration”)  
Claim 20 recites substantially the same subject matter as claim 2, in method form rather than media form; therefore the rejection rationale for claim 2 can be applied to claim 20.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Euliano et al. (U.S. 2011/0192398).
Regarding claim 15, Euliano disclosed the system of claim 10.
Euliano further disclosed wherein the one or more future contractions that are forecasted comprise five future contractions (This claim element lack written description in the specification, implying that it is an obvious implementation choice. Therefore, Euliano’s disclosure would have made it obvious as well).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        8/10/2022